Exhibit 10.7

 

Approved June 13, 2017

 

Arena Pharmaceuticals, Inc.

Non-Employee Director Compensation

Equity (effective June 13, 2017)

 

•

Annual Award for Continuing directors and new directors: Continuing and new
directors elected at our annual stockholders’ meeting will be granted
non-qualified stock options to purchase 150,000 shares of our common stock. The
options are granted effective on the date of our annual stockholders’ meeting,
and vest in equal monthly installments (except as necessary to avoid vesting of
a fractional share) over one year beginning on the one month anniversary of the
date of grant and subject to vesting conditions set forth below. New directors
appointed other than at the annual stockholders’ meeting will be granted a
prorated number of the 150,000 shares effective on the date of their
appointment. The prorated number of options shall be determined by multiplying
150,000 by a fraction, the numerator of which is equal to the number of full
months in the Prorated Period and the denominator of which is 12. These options
will vest in equal monthly installments (except as necessary to avoid vesting of
a fractional share) over the Prorated Period, beginning on the one month
anniversary of the date of appointment, and subject to vesting conditions set
forth below. As used above, “Prorated Period” means the time between the
director’s appointment and the one-year anniversary of our most recent annual
stockholders’ meeting.

 

•

Inducement Award for New directors:  New directors will be granted non-qualified
stock options to purchase 75,000 shares of our common stock effective on the
date of their election or appointment, vesting over three years in equal monthly
installments (except as otherwise necessary to avoid vesting of a fractional
share) and subject to vesting conditions set forth below, with vesting beginning
on the one month anniversary of the date of election or appointment.

Exercise Price and Option Vesting

 

•

The exercise price of options shall be the Fair Market Value on the date of
grant.

 

•

In the event of a director’s Separation From Service due to death, Disability,
or a Change in Control of Arena that occurs upon or prior to a Separation From
Service, all of the director’s options become fully vested. In the event of any
other Separation From Service, (a) vesting of the options is subject to the
director’s provision of continued service to Arena through the applicable
vesting date, and (b) unvested options terminate upon the director’s Separation
From Service.

Certain Definitions

 

•

“Change in Control” means an event that: (a) is a “Change in Control” as such
term is defined in the applicable long-term incentive plan, and (b) also
qualifies as either: (i) a change in the ownership of Arena, (ii) a change in
the effective control of Arena, or (iii) a change in the ownership of a
substantial portion of Arena’s assets (as each of these events are defined in
Treas. Reg. § 1.409A-3(i)(5), or as these definitions may later be modified by
other regulatory pronouncements).

 

•

“Director” or “director” as used herein refers only to non-employee directors.

 

•

“Disability” means the participant’s becoming disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code, or as otherwise determined by the
Compensation Committee in its discretion.

 

•

“Fair Market Value” is as defined in the applicable long-term incentive plan.

 

•

“Separation From Service” means the director has had a separation from service
with Arena for purposes of Section 409A of the Internal Revenue Code.

Cash (effective July 1, 2017)

 

•

Annual retainer for directors: $11,250 per quarter, paid in advance. New
directors will receive a prorated amount of the quarterly payment for the
quarter within which they are appointed or elected.  The proration calculation
shall be made for the number of days until the beginning of the next quarter.

 

--------------------------------------------------------------------------------

Approved June 13, 2017

 

 

•

Additional annual retainer for Chair of the Board: An additional $6,250 per
quarter, paid in advance. New Chairs will receive a prorated amount of the
quarterly payment for the quarter within which they are appointed to such
position.  The proration calculation shall be made for the number of days until
the beginning of the next quarter.

 

•

Annual retainer for committee members (including committee chairs):  Committee
retainers shall be paid quarterly in advance in 25% increments of the annual
amounts.  New directors will receive a prorated amount of the payment for the
quarter within which they are appointed or elected.  The proration calculation
shall be made for the number of days until the beginning of the next quarter.

 

•

Audit: $10,000 for members; additional $10,000 for chair

 

•

Compensation: $7,500 for members; additional $7,500 for chair

 

•

Corporate Governance & Nominating: $5,000 for members; additional $5,000 for
chair

 

•

Other committees: $5,000 for members

In addition, our Board of Directors and the Compensation Committee may authorize
additional fees for significant work in informal meetings or for other service
to us in the recipient’s capacity as a director or committee member. Each
non-employee director is also entitled to reimbursement for all of such
director’s reasonable out-of-pocket expenses incurred in connection with
performing Board business.

 

 